Citation Nr: 1525318	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the Veterans Opportunity to Work to Hire Heroes Act of 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1987 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On a September 2014 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  In an April 2015 letter, the Board informed the Veteran of the options regarding a Board hearing and requested that he select one of the hearing options as listed in the letter.  The Board indicated that, if no response was received within 30 days of the April 2015 letter, the Board will use the Veteran's previous hearing selection in scheduling a hearing.  To date, the Veteran has not provided a response to the April 2015 letter.  

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by an appellant at any time before the date of the hearing.  A request for a hearing may be withdrawn by an appellant's representative with the consent of the appellant.  See 38 C.F.R. § 20.704(e) (2014).  As the Veteran has expressed a desire for a Board hearing (in the September 2014 Substantive Appeal), and because it is the RO which schedules Travel Board hearings, the Board will remand this case to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




